450 F.2d 1119
1972 Trade Cases  P 73,968
Richard X. CONNORS et al., Plaintiffs-Appellants,v.CHAS. PFIZER & CO., Inc., et al., Defendants-Appellees.
No. 319, Docket 71-1593.
United States Court of Appeals,Second Circuit.
Argued Oct. 22, 1971.Decided Nov. 12, 1971.

Appeal from the United States District Court for the Southern District of New York, Miles W. Lord, Judge.*


1
Richard X. Connors and five other residents of Fairfax County, Virginia, members of the statewide consumer class dealt with in West Virginia v. Chas.  Pfizer & Co., Inc., 314 F. Supp. 710 (S.D.N.Y.1970), affirmed 440 F.2d 1079 (2d Cir. 1971), cert. denied Cotler Drugs, Inc. v. Chas.  Pfizer & Co., 404 U.S. 871, 92 S. Ct. 81, 30 L. Ed. 2d 115 (1971), appeal from a judgment dismissing their complaint on the ground that their claims were barred by the judgment in the former action.


2
Paul D. Scanlon, Alexandria, Va., for plaintiffs-appellants.


3
John E. F. Wood, New York City (Dewey, Ballantine, Bushby, Palmer & Wood, New York City, on the brief), for defendant-appellee Chas.  Pfizer & Co., Inc.


4
Winthrop, Stimson, Putnam & Roberts, New York City, on the brief, for defendant-appellee Bristol-Myers Co.


5
Donovan, Leisure, Newton & Irvine, New York City, on the brief, for defendant-appellee American Cyanamid Co.


6
Cravath, Swaine & Moore, New York City, on the brief, for defendants-appellees Squibb Beech-Nut, Inc. and Olin Corporation.


7
Covington & Burling, Washington, D.C., on the brief, for defendant-appellee The Upjohn Co.


8
Before MEDINA, FEINBERG and MULLIGAN, Circuit Judges.

PER CURIAM:

9
We affirm on Judge Lord's opinion below, reported at 333 F. Supp. 296 (S.D.N.Y.1971).



*
 United States District Judge for the District of Minnesota, sitting by designation